 



Exhibit 10.14
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, made and entered into as of this 1st day of October, 2004,
by and between Kansas City Southern, a Delaware corporation (“KCS”) and Robert
B. Terry, an individual (“Executive”).
     WHEREAS, Executive has been offered employment by KCS and Executive desire
for KCS to continue to employ Executive on the terms and conditions set forth in
this Agreement and to provide an incentive to Executive to remain in the employ
of KCS hereafter, particularly in the event of any change in control (as herein
defined) of KCS, or Railway, thereby establishing and preserving continuity of
management of KCS.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, it is agreed by and between KCS and Executive as follows:
     1. Employment. KCS hereby employs Executive as its Senior Vice President
and General Counsel to serve at the pleasure of the Board of Directors of KCS
(the “KCS Board”) and to have such duties, powers and responsibilities as may be
prescribed or delegated from time to time by the President or other officer to
whom Executive reports, subject to the powers vested in the KCS Board and in the
stockholders of KCS. Executive shall faithfully perform his duties under this
Agreement to the best of his ability and shall devote substantially all of his
working time and efforts to the business and affairs of KCS and its affiliates.
     2. Compensation.
          (a) Base Compensation. KCS shall pay Executive as compensation for his
services hereunder an annual base salary at the rate approved by the KCS
Compensation Committee. Such rate shall not be reduced except as agreed by the
parties or except as part of a general salary reduction program imposed by KCS
for non-union employees and applicable to all officers of KCS, not related to a
Change of Control.
     3. Benefits. During the period of his employment hereunder, KCS shall
provide Executive with coverage under such benefit plans and programs as are
made generally available to similarly situated employees of KCS, provided
(a) KCS shall have no obligation with respect to any plan or program if
Executive is not eligible for coverage thereunder, and (b) Executive
acknowledges that stock options and other stock and equity participation awards
are granted in the discretion of the KCS Board or the Compensation Committee of
the KCS Board and that Executive has no right to receive stock options or other
equity participation awards or any particular number or level of stock options
or other awards. In determining contributions, coverage and benefits under any
disability insurance policy and under any cash compensation-based plan provided
to Executive by KCS, it shall be assumed that the value of Executive’s annual
compensation, pursuant to this Agreement, is 160% of Executive’s annual base
salary. Executive acknowledges that all rights and benefits under benefit plans
and programs shall be governed by the official text of each plan or program and
not by any summary or description thereof or any provision of this Agreement
(except to the extent that this Agreement expressly

 



--------------------------------------------------------------------------------



 



modifies such benefit plans or programs) and that KCS is not under any
obligation to continue in effect or to fund any such plan or program, except as
provided in Paragraph 7 hereof.
     4. Term and Termination.
          The “Term” of this Agreement shall begin on the date first written
above and continue until terminated as provided in (a) through (d) of this
Section 4.
          (a) Termination by Executive. Executive may terminate this Agreement
and his employment hereunder by providing at least thirty (30) days advance
written notice to KCS, except that in the event of any material breach of this
Agreement by KCS, Executive may terminate this Agreement and his employment
hereunder immediately upon notice to KCS.
          (b) Death or Disability. This Agreement and Executive’s employment
hereunder shall terminate automatically on the death or disability of Executive,
except to the extent employment is continued under KCS’s disability plan. For
purposes of this Agreement, Executive shall be deemed to be disabled if he
qualifies for disability benefits under KCS’s long-term disability plan.
          (c) Termination by KCS For Cause. KCS may terminate this Agreement and
Executive’s employment “for cause” immediately upon notice to Executive. For
purposes of this Agreement (except for Paragraph 7), termination “for cause”
shall mean termination based upon any one or more of the following:
     (i) Any material breach of this Agreement by Executive;
     (ii) Executive’s dishonesty involving Railway, KCS, or any subsidiary of
Railway or KCS;
     (iii) Gross negligence or willful misconduct in the performance of
Executive’s duties as determined in good faith by the KCS Board;
     (iv) Executive’s failure to substantially perform his duties and
responsibilities hereunder, including without limitation Executive’s willful
failure to follow reasonable instructions of the President or other officer to
whom Executive reports;
     (v) Executive’s breach of an express employment policy of KCS or its
affiliates;
     (vi) Executive’s fraud or criminal activity;
     (vii) Embezzlement or misappropriation by Executive.; or
     (viii) Executive’s breach of his fiduciary duty to Railway, or KCS, or
their affiliates.

2



--------------------------------------------------------------------------------



 



     (d) Termination by KCS Other Than For Cause.
     (i) KCS may terminate this Agreement and Executive’s employment other than
for cause immediately upon notice to Executive, and in such event, KCS shall
provide severance benefits to Executive in accordance with Paragraph 4(d)(ii)
below. Executive acknowledges and agrees that such severance benefits constitute
the exclusive remedy of Executive upon termination of employment other than for
cause. Notwithstanding any other provision of this Agreement, as a condition to
receiving such severance benefits, Executive shall execute a full release of
claims in favor of KCS and Railway and their affiliates in the form Attached
hereto as Appendix A.
     (ii) Unless the provisions of Paragraph 7 of this Agreement are applicable,
if Executive’s employment is terminated under Paragraph 4(d)(i), KCS shall
continue, for a period of one (1) year following such termination, (a) to pay to
Executive as severance pay a monthly amount equal to one-twelfth (1/12th) of the
annual base salary referenced in Paragraph 2(a) above, at the rate in effect
immediately prior to termination, and, (b) to reimburse Executive for the cost
(including state and federal income taxes payable with respect to this
reimbursement) of continuing the health insurance coverage provided pursuant to
this Agreement or obtaining health insurance coverage comparable to the health
insurance provided pursuant to this Agreement, and obtaining coverage comparable
to the life insurance provided pursuant to this Agreement, unless Executive is
provided comparable health or life insurance coverage in connection with other
employment. The foregoing obligations of KCS shall continue until the end of
such one (1) year period notwithstanding the death or disability of Executive
during said period (except, in the event of death, the obligation to reimburse
Executive for the cost of life insurance shall not continue). In the year in
which termination of employment occurs, Executive shall be eligible to receive
benefits under the KCS Incentive Compensation Plan and any Executive Plan in
which Executive participates (the “Executive Plan”) (if such Plans then are in
existence and Executive was entitled to participate immediately prior to
termination) in accordance with the provisions of such plans then applicable,
and severance pay received in such year shall be taken into account for the
purpose of determining benefits, if any, under the KCS Incentive Compensation
Plan but not under the Executive Plan. After the year in which termination
occurs, Executive shall not be entitled to accrue or receive benefits under the
KCS Incentive Compensation Plan or the Executive Plan with respect to the
severance pay provided herein, notwithstanding that benefits under such plan
there are still generally available to executive employees of KCS. After
termination of employment, Executive shall not be entitled to accrue or receive
benefits under any other employee benefit plan or program, except that Executive
shall be entitled to participate in the KCS Section 401(k) and Profit Sharing
Plan and the KCS Employee Stock Ownership Plan (if KCS employees then still
participate in such plans) in the year of termination of employment only if
Executive meets all requirements of such plans for participation in such year.
     5. Confidentiality and Non-Disclosure.
          (a) Executive understands and agrees that he will be given
Confidential Information (as defined below) during his employment with KCS
relating to the business of

3



--------------------------------------------------------------------------------



 



KCS, Railway, and/or their affiliates, in exchange for his agreement herein.
Executive hereby expressly agrees to maintain in strictest confidence and not to
use in any way (including without limitation in any future business relationship
of Executive), publish, disclose or authorize anyone else to use, publish or
disclose in any way, any Confidential Information relating in any manner to the
business or affairs of KCS, Railway, and/or their affiliates. Executive agrees
further not to remove or retain any figures, calculations, letters, documents,
lists, papers, or copies thereof, which embody Confidential Information of KCS,
Railway, and/or their affiliates, and to return, prior to Executive’s
termination of employment for any reason, any such information in Executive’s
possession. If Executive discovers, or comes into possession of, any such
information after his termination he shall promptly return it to KCS. Executive
acknowledges that the provisions of this paragraph are consistent with KCS’s
policies and procedures to which Executive, as an employee of KCS, is bound.
          (b) For purposes of this Agreement, “Confidential Information”
includes, but is not limited to, information in the possession of, prepared by,
obtained by, compiled by, or that is used by KCS, Railway, or their affiliates
or customers and (i) is proprietary to, about, or created by KCS, Railway, or
their affiliates or customers; (ii) gives KCS, Railway, or their affiliates or
customers some competitive business advantage, the opportunity of obtaining such
advantage, or disclosure of which might be detrimental to the interest of KCS,
Railway, or their affiliates or customers; and (iii) is not typically disclosed
by KCS, Railway, or their affiliates or customers, or known by persons who are
not employed by KCS, Railway, or their affiliates or customers. Without in any
way limiting the foregoing and by way of example, Confidential Information shall
include: information pertaining to KCS’s, Railway’s, or their affiliates’
business operations such as financial and operational information and data,
operational plans and strategies, business and marketing strategies, pricing
information, plans for various products and services, and acquisition and
divestiture planning.
          (c) In the event of any breach of this Paragraph 5 by Executive,
Railway shall be entitled to terminate any and all remaining severance benefits
under Paragraph 4(d)(ii) and shall be entitled to pursue such other legal and
equitable remedies as may be available. Executive acknowledges, understands and
agrees that KCS, Railway, and/or their affiliates will suffer immediate and
irreparable harm if Executive fails to comply with any of his obligations under
Paragraph 5 of this Agreement, and that monetary damages alone will be
inadequate to compensate KCS, Railway, or their affiliates for such breach.
Accordingly, Executive agrees that KCS, Railway, and/or their affiliates shall,
in addition to any other remedies available to it at law or in equity, be
entitled to temporary, preliminary, and permanent injunctive relief and specific
performance to enforce the terms of Paragraph 5 without the necessity of proving
inadequacy of legal remedies or irreparable harm or posting bond.
          6. Duties Upon Termination; Survival.
          (a) Duties. Upon termination of this Agreement by KCS or Executive for
any reason, Executive shall immediately sign such written resignations from all
positions as an officer, director or member of any committee or board of KCS,
and Railway and all direct and indirect subsidiaries and affiliates of KCS and
Railway as may be requested by KCS and shall sign such other documents and
papers relating to Executive’s employment, benefits and benefit plans as KCS may
reasonably request.

4



--------------------------------------------------------------------------------



 



          (b) Survival. The provisions of Paragraphs 5, 6(a) and 7 of this
Agreement shall survive any termination of this Agreement by KCS, Railway or
Executive, and the provisions of Paragraph 4(d)(ii) shall survive any
termination of this Agreement by KCS under Paragraph 4(d)(i).
     7. Continuation of Employment Upon Change in Control.
          (a) Continuation of Employment. Subject to the terms and conditions of
this Paragraph 7, in the event of a Change in Control (as defined in
Paragraph 7(d)) at any time during the term of this Agreement, Executive agrees
to remain in the employ of KCS for a period of three years (the “Three Year
Period”) from the date of such Change in Control (the “Control Change Date”).
KCS agrees to continue to employ Executive for the Three Year Period. During the
Three Year Period, (i) the Executive’s position (including offices, titles,
reporting requirements and responsibilities), authority and duties shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 12 month period immediately
before the Control Change Date and (B) the Executive’s services shall be
performed at the location where Executive was employed immediately before the
Control Change Date or at any other location less than 40 miles from such former
location. During the Three Year Period, KCS shall continue to pay to Executive
an annual base salary on the same basis and at the same intervals as in effect
prior to the Control Change Date at a rate not less than 12 times the highest
monthly base salary paid or payable to the Executive by KCS in respect of the
12-month period immediately before the Control Change Date.
          (b) Benefits. During the Three-Year Period, Executive shall be
entitled to participate, on the basis of his executive position, in each of the
following KCS plans (together, the “Specified Benefits”) in existence, and in
accordance with the terms thereof, at the Control Change Date:
     (i) any benefit plan, and trust fund associated therewith, related to:
(A) life, health, dental, disability, accidental death and dismemberment
insurance or accrued but unpaid vacation time; (B) profit sharing, thrift or
deferred savings (including deferred compensation, such as under Sec. 401(k)
plans); (C) retirement or pension benefits; (D) ERISA excess benefits and
similar plans and (E) tax favored employee stock ownership (such as under ESOP,
and Employee Stock Purchase programs); and
     (ii) any other benefit plans hereafter made generally available to
executives of Executive’s level or to the employees of KCS generally.
     In addition, KCS shall use its best efforts to cause all outstanding
options held by Executive under any stock option plan of KCS or its affiliates
to become immediately exercisable on the Control Change Date and to the extent
that such options are not vested and are subsequently forfeited, the Executive
shall receive a lump-sum cash payment within 5 days after the options are
forfeited equal to the difference between the fair market value of the shares of
stock subject to the non-vested, forfeited options determined as of the date
such options are forfeited and the exercise price for such options. During the
Three Year Period Executive shall be entitled to participate, on the basis of
his executive position, in any incentive compensation plan of KCS, in accordance
with the terms thereof at the Control Change Date; provided that if

5



--------------------------------------------------------------------------------



 



under KCS’s programs or Executive’s Employment Agreement in existence
immediately prior to the Control Change Date, there are written limitations on
participation for a designated time period in any incentive compensation plan,
such limitations shall continue after the Control Change Date to the extent so
provided for prior to the Control Change Date.
     If the amount of contributions or benefits with respect to the Specified
Benefits or any incentive compensation is determined on a discretionary basis
under the terms of the Specified Benefits or any incentive compensation plan
immediately prior to the Control Change Date, the amount of such contributions
or benefits during the Three-Year Period for each of the Specified Benefits
shall not be less than the average annual contributions or benefits for each
Specified Benefit for the three plan years ending prior to the Control Change
Date and, in the case of any incentive compensation plan, the amount of the
incentive compensation during the Three Year Period shall not be less than 75%
of the maximum that could have been paid to the Executive under the terms of the
incentive compensation plan.
          (c) Payment. With respect to any plan or agreement under which
Executive would be entitled at the Control Change Date to receive Specified
Benefits or incentive compensation as a general obligation of KCS which has not
been separately funded (including specifically, but not limited to, those
referred to under Paragraph 7(b)(i)(D) above), Executive shall receive within
five (5) days after such date full payment in cash of all amounts to which he is
then entitled thereunder.
          (d) Change in Control. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if:
     (i) for any reason at any time less than seventy-five percent (75%) of the
members of the KCS Board shall be individuals who fall into any of the following
categories: (A) individuals who were members of the KCS Board on the date of the
Agreement; or (B) individuals whose election, or nomination for election by
KCS’s stockholders, was approved by a vote of at least seventy-five percent
(75%) of the members of the KCS Board then still in office who were members of
the KCS Board on the date of the Agreement; or (C) individuals whose election,
or nomination for election, by KCS’s stockholders, was approved by a vote of at
least seventy-five percent (75%) of the members of the KCS Board then still in
office who were elected in the manner described in (A) or (B) above, or
     (ii) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934 (the “Exchange Act”)) other than KCS shall
have become after September 18, 1997, according to a public announcement or
filing, the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of KCS, or Railway representing
thirty percent (30%) (or, with respect to Paragraph 7(c) hereof, 40%) or more
(calculated in accordance with Rule 13d-3) of the combined voting power of KCS’s
or Railway’s or then outstanding voting securities; or
     (iii) the stockholders of Railway or KCS shall have approved a merger,
consolidation or dissolution of Railway or KCS or a sale, lease, exchange or
disposition

6



--------------------------------------------------------------------------------



 



of all or substantially all of Railway’s or KCS’s assets, if persons who were
the beneficial owners of the combined voting power of Railway’s or KCS’s voting
securities immediately before any such merger, consolidation, dissolution, sale,
lease, exchange or disposition do not immediately thereafter, beneficially own,
directly or indirectly, in substantially the same proportions, more than 60% of
the combined voting power of any corporation or other entity resulting from any
such transaction.
          (e) Termination After Control Change Date. Notwithstanding any other
provision of this Paragraph 7, at any time after the Control Change Date, KCS
may terminate the employment of Executive (the “Termination”), but unless such
Termination is for Cause as defined in subparagraph (g) or for disability,
within five (5) days of the Termination KCS shall pay to Executive his full base
salary through the Termination, to the extent not theretofore paid, plus a lump
sum amount (the “Special Severance Payment”) equal to the product of: (i) 175%
of his annual base salary specified in Paragraph 7(a) multiplied by (ii) Three;
and Specified Benefits (excluding any incentive compensation) to which Executive
was entitled immediately prior to Termination shall continue until the end of
the 3-year period (“Benefits Period”) beginning on the date of Termination. If
any plan pursuant to which Specified Benefits are provided immediately prior to
Termination would not permit continued participation by Executive after
Termination, then KCS shall pay to Executive within five (5) days after
Termination a lump sum payment equal to the amount of Specified Benefits
Executive would have received under such plan if Executive had been fully vested
in the average annual contributions or benefits in effect for the three plan
years ending prior to the Control Change Date (regardless of any limitations
based on the earnings or performance of KCS, or Railway) and a continuing
participant in such plan to the end of the Benefits Period. Following the end of
the Benefits Period, KCS shall continue to provide to the Executive and the
Executive’s family the following benefits (“Post-Period Benefits”): (1) prior to
the Executive’s attainment of age sixty (60), health, prescription and dental
benefits equivalent to those then applicable to active peer executives of KCS)
and their families, as the same may be modified from time to time, and
(2) following the Executive’s attainment of age sixty (60) (and without regard
to the Executive’s period of service with KCS) health and prescription benefits
equivalent to those then applicable to retired peer executives of KCS and their
families immediately prior to the Change of Control. The cost to the Executive
of such Post-Period Benefits shall not exceed the cost of such benefits to
active or retired (as applicable) peer executives immediately prior to the
Change of Control. Notwithstanding the preceding two sentences of this
Paragraph 7(e), if the Executive is covered under any health, prescription or
dental plan provided by a subsequent employer, then the corresponding type of
plan coverage (i.e., health, prescription or dental), required to be provided as
Post-Period Benefits under this Paragraph 7(e) shall cease. The Executive’s
rights under this Paragraph 7(e) shall be in addition to, and not in lieu of,
any post-termination continuation coverage or conversion rights the Executive
may have pursuant to applicable law, including without limitation continuation
coverage required by Section 4980 of the Code. Nothing in this Paragraph 7(e)
shall be deemed to limit in any manner the reserved right of KCS, in its sole
and absolute discretion, to at any time amend, modify or terminate health,
prescription or dental benefits for active or retired employees generally.
          (f) Resignation After Control Change Date. In the event of a Change in
Control as defined in Paragraph 7(d), thereafter, upon good reason (as defined
below), Executive may, at any time during the three-year period following the
Change in Control, in his sole

7



--------------------------------------------------------------------------------



 



discretion, on not less than thirty (30) days’ written notice (the “Notice of
Resignation”) to the Secretary of KCS and effective at the end of such notice
period, resign his employment with KCS (the “Resignation”). Within five (5) days
of such a Resignation, KCS shall pay to Executive his full base salary through
the effective date of such Resignation, to the extent not theretofore paid, plus
a lump sum amount equal to the Special Severance Payment (computed as provided
in the first sentence of Paragraph 7(e), except that for purposes of such
computation all references to “Termination” shall be deemed to be references to
“Resignation”). Upon Resignation of Executive, Specified Benefits to which
Executive was entitled immediately prior to Resignation shall continue on the
same terms and conditions as provided in Paragraph 7(e) in the case of
Termination (including equivalent payments provided for therein), and
Post-Period Benefits shall be provided on the same terms and conditions as
provided in Paragraph 7(e) in the case of Termination. For purposes of this
Agreement, “good reason” means any of the following:
     (i) the assignment of the Executive of any duties inconsistent in any
respect with the Executive’s position (including offices, titles, reporting
requirements or responsibilities), authority or duties as contemplated by
Section 7(a)(i), or any other action by KCS which results in a diminution or
other material adverse change in such position, authority or duties;
     (ii) any failure by KCS to comply with any of the provisions of
Paragraph 7;
     (iii) KCS’s requiring the Executive to be based at any office or location
other than the location described in Section 7(a)(ii);
     (iv) any other material adverse change to the terms and conditions of the
Executive’s employment; or
     (v) any purported termination by KCS of the Executive’s employment other
than as expressly permitted by this Agreement (any such purported termination
shall not be effective for any other purpose under this Agreement).
A passage of time prior to delivery of the Notice of Resignation or a failure by
the Executive to include in the Notice of Resignation any fact or circumstance
which contributes to a showing of Good Reason shall not waive any right of the
Executive under this Agreement or preclude the Executive from asserting such
fact or circumstance in enforcing rights under this Agreement.
          (g) Termination for Cause After Control Change Date. Notwithstanding
any other provision of this Paragraph 7, at any time after the Control Change
Date, Executive may be terminated by KCS “for cause.” Cause means commission by
the Executive of any felony or willful breach of duty by the Executive in the
course of the Executive’s employment; except that Cause shall not mean:
     (i) bad judgment or negligence;

8



--------------------------------------------------------------------------------



 



               (ii) any act or omission believed by the Executive in good faith
to have been in or not opposed to the interest of KCS or Railway (without intent
of the Executive to gain, directly or indirectly, a profit to which the
Executive was not legally entitled);
               (iii) any act or omission with respect to which a determination
could properly have been made by the KCS Board that the Executive met the
applicable standard of conduct for indemnification or reimbursement under KCS’s
by-laws, any applicable indemnification agreement, or applicable law, in each
case in effect at the time of such act or omission; or
               (iv) any act or omission with respect to which Notice of
Termination of the Executive is given, more than 12 months after the earliest
date on which any member of the KCS Board, not a party to the act or omission,
knew or should have known of such act or omission.
Any Termination of the Executive’s employment by KCS for Cause shall be
communicated to the Executive by Notice of Termination.
          (h) Gross-up for Certain Taxes. If it is determined (by the reasonable
computation of KCS’s independent auditors, which determinations shall be
certified to by such auditors and set forth in a written certificate
(“Certificate”) delivered to the Executive) that any benefit received or deemed
received by the Executive from Railway, or KCS pursuant to this Agreement or
otherwise (collectively, the “Payments”) is or will become subject to any excise
tax under Section 4999 of the Code or any similar tax payable under any United
States federal, state, local or other law (such excise tax and all such similar
taxes collectively, “Excise Taxes”), then KCS shall, immediately after such
determination, pay the Executive an amount (the “Gross-up Payment”) equal to the
product of:
               (i) the amount of such Excise Taxes; multiplied by
               (ii) the Gross-up Multiple (as defined in Paragraph 7(k)).
               The Gross-up Payment is intended to compensate the Executive for
the Excise Taxes and any federal, state, local or other income or excise taxes
or other taxes payable by the Executive with respect to the Gross-up Payment.
               KCS shall cause the preparation and delivery to the Executive of
a Certificate upon request at any time. KCS shall, in addition to complying with
this Paragraph 7(h), cause all determinations and certifications under
Paragraphs 7(h)-(o) to be made as soon as reasonably possible and in adequate
time to permit the Executive to prepare and file the Executive’s individual tax
returns on a timely basis.
          (i) Determination by the Executive.
               (i) If KCS shall fail (A) to deliver a Certificate to the
Executive or (B) to pay to the Executive the amount of the Gross-up Payment, if
any, within 14 days after receipt from the Executive of a written request for a
Certificate, or if at any time following receipt of a Certificate the Executive
disputes the amount of the Gross-up

9



--------------------------------------------------------------------------------



 



Payment set forth therein, the Executive may elect to demand the payment of the
amount which the Executive, in accordance with an opinion of counsel to the
Executive (“Executive Counsel Opinion”), determines to be the Gross-up Payment.
Any such demand by the Executive shall be made by delivery to KCS of a written
notice which specifies the Gross-up Payment determined by the Executive and an
Executive Counsel Opinion regarding such Gross-up Payment (such written notice
and opinion collectively, the “Executive’s Determination”). Within 14 days after
delivery of the Executive’s Determination to KCS, KCS shall either: (A) pay the
Executive the Gross-up Payment set forth in the Executive’s Determination (less
the portion of such amount, if any, previously paid to the Executive by KCS) or
(B) deliver to the Executive a Certificate specifying the Gross-up Payment
determined by KCS’s independent auditors, together with an opinion of KCS’s
counsel (“KCS Counsel Opinion”), and pay the Executive the Gross-up Payment
specified in such Certificate. If for any reason KCS fails to comply with clause
(B) of the preceding sentence, the Gross-up Payment specified in the Executive’s
Determination shall be controlling for all purposes.
               (ii) If the Executive does not make a request for, and KCS does
not deliver to the Executive, a Certificate, KCS shall, for purposes of
Paragraph 7(j), be deemed to have determined that no Gross-up Payment is due.
          (j) Additional Gross-up Amounts. If, despite the initial conclusion of
KCS and/or the Executive that certain Payments are neither subject to Excise
Taxes nor to be counted in determining whether other Payments are subject to
Excise Taxes (any such item, a “Non-Parachute Item”), it is later determined
(pursuant to subsequently-enacted provisions of the Code, final regulations or
published rulings of the IRS, final IRS determination or judgment of a court of
competent jurisdiction or KCS’s independent auditors) that any of the
Non-Parachute Items are subject to Excise Taxes, or are to be counted in
determining whether any Payments are subject to Excise Taxes, with the result
that the amount of Excise Taxes payable by the Executive is greater than the
amount determined by KCS or the Executive pursuant to Paragraph 7(h) or
Paragraph 7(i), as applicable, then KCS shall pay the Executive an amount (which
shall also be deemed a Gross-up Payment) equal to the product of:
               (i) the sum of (A) such additional Excise Taxes and (B) any
interest, fines, penalties, expenses or other costs incurred by the Executive as
a result of having taken a position in accordance with a determination made
pursuant to Paragraph 7(h); multiplied by
               (ii) the Gross-up Multiple.
          (k) Gross-up Multiple. The Gross-up Multiple shall equal a fraction,
the numerator of which is one (1.0), and the denominator of which is one (1.0)
minus the sum, expressed as a decimal fraction, of the rates of all federal,
state, local and other income and other taxes and any Excise Taxes applicable to
the Gross-up Payment; provided that, if such sum exceeds 0.8, it shall be deemed
equal to 0.8 for purposes of this computation. (If different rates of tax are
applicable to various portions of a Gross-up Payment, the weighted average of
such rates shall be used.)

10



--------------------------------------------------------------------------------



 



          (l) Opinion of Counsel. “Executive Counsel Opinion” means a legal
opinion of nationally recognized executive compensation counsel that there is a
reasonable basis to support a conclusion that the Gross-up Payment determined by
the Executive has been calculated in accord with this Paragraph 7 and applicable
law. “Company Counsel Opinion” means a legal opinion of nationally recognized
executive compensation counsel that (i) there is a reasonable basis to support a
conclusion that the Gross-up Payment set forth in the Certificate of KCS’s
independent auditors has been calculated in accord with this Paragraph 7 and
applicable law, and (ii) there is no reasonable basis for the calculation of the
Gross-up Payment determined by the Executive.
          (m) Amount Increased or Contested. The Executive shall notify KCS in
writing of any claim by the IRS or other taxing authority that, if successful,
would require the payment by KCS of a Gross-up Payment. Such notice shall
include the nature of such claim and the date on which such claim is due to be
paid. The Executive shall give such notice as soon as practicable, but no later
than 10 business days, after the Executive first obtains actual knowledge of
such claim; provided, however, that any failure to give or delay in giving such
notice shall affect KCS’s obligations under this Paragraph 7 only if and to the
extent that such failure results in actual prejudice to KCS. The Executive shall
not pay such claim less than 30 days after the Executive gives such notice to
KCS (or, if sooner, the date on which payment of such claim is due). If KCS
notifies the Executive in writing before the expiration of such period that it
desires to contest such claim, the Executive shall:
               (i) give KCS any information that it reasonably requests relating
to such claim;
               (ii) take such action in connection with contesting such claim as
KCS reasonably requests in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by KCS;
               (iii) cooperate with KCS in good faith to contest such claim; and
               (iv) permit KCS to participate in any proceedings relating to
such claim; provided, however, that KCS shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
related interest and penalties, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing, KCS shall control
all proceedings in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner. The Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as KCS
shall determine; provided, however, that if KCS directs the Executive to pay
such claim and sue for a refund, KCS shall advance the amount of such payment to
the Executive, on are interest-free basis and shall indemnify

11



--------------------------------------------------------------------------------



 



the Executive, on an after-tax basis, for any Excise Tax or income tax,
including related interest or penalties, imposed with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. KCS’s control of the contest shall be limited to issues with respect to
which a Gross-up Payment would be payable. The Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the IRS or
other taxing authority.
          (n) Refunds. If, after the receipt by the Executive of an amount
advanced by KCS pursuant to Paragraph 7(m), the Executive receives any refund
with respect to such claim, the Executive shall (subject to KCS’s complying with
the requirements of Paragraph 7(m)) promptly pay KCS the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by KCS
pursuant to Paragraph 7(m), a determination is made that the Executive shall not
be entitled to a full refund with respect to such claim and KCS does not notify
the Executive in writing of its intent to contest such determination before the
expiration of 30 days after such determination, then the applicable part of such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-up
Payment required to be paid. Any contest of a denial of refund shall be
controlled by Paragraph 7(m).
          (o) Expenses. If any dispute should arise under this Agreement after
the Control Change Date involving an effort by Executive to protect, enforce or
secure rights or benefits claimed by Executive hereunder, KCS shall pay
(promptly upon demand by Executive accompanied by reasonable evidence of
incurrence) all reasonable expenses (including attorneys’ fees) incurred by
Executive in connection with such dispute, without regard to whether Executive
prevails in such dispute except that Executive shall repay KCS any amounts so
received if a court having jurisdiction shall make a final, non-appealable
determination that Executive acted frivolously or in bad faith by such dispute.
To assure Executive that adequate funds will be made available to discharge
KCS’s obligations set forth in the preceding sentence, KCS has established a
trust and upon the occurrence of a Change in Control shall promptly deliver to
the trustee of such trust to hold in accordance with the terms and conditions
thereof that sum which the KCS Board shall have determined is reasonably
sufficient for such purpose.
          (p) Prevailing Provisions. On and after the Control Change Date, the
provisions of this Paragraph 7 shall control and take precedence over any other
provisions of this Agreement which are in conflict with or address the same or a
similar subject matter as the provisions of this Paragraph 7.
     8. Mitigation and Other Employment. After a termination of Executive’s
employment pursuant to Paragraph 4(d)(i) or a Change in Control as defined in
Paragraph 7(d), Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and except as otherwise specifically provided in Paragraph 4(d)(ii) with respect
to health and life insurance and in Paragraph 7(e) with respect to health,
prescription and dental benefits, no such other employment, if obtained, or
compensation or benefits payable in connection therewith shall reduce any
amounts or benefits

12



--------------------------------------------------------------------------------



 



to which Executive is entitled hereunder. Such amounts or benefits payable to
Executive under this Agreement shall not be treated as damages but as severance
compensation to which Executive is entitled because Executive’s employment has
been terminated.
     9. Notice. Notices and all other communications to either party pursuant to
this Agreement shall be in writing and shall be deemed to have been given when
personally delivered, delivered by facsimile or deposited in the United States
mail by certified or registered mail, postage prepaid, addressed to KCS at P.O.
Box 219335, Kansas City, Missouri 64121-9335, Attention: Secretary, or, in the
case of the Executive, to him at 4952 West 132nd Terrace, Leawood, Kansas 66209,
or to such other address as a party shall designate by notice to the other
party.
     10. Amendment. No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, waiver, modification or discharge is
agreed to in writing signed by Executive, and the President of KCS. No waiver by
any party hereto at any time of any breach by another party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the time or at any prior or subsequent time.
     11. Successors in Interest. The rights and obligations of KCS under this
Agreement shall inure to the benefit of and be binding in each and every respect
upon the direct and indirect successors and assigns of KCS, regardless of the
manner in which such successors or assigns shall succeed to the interest of KCS
hereunder, and this Agreement shall not be terminated by the voluntary or
involuntary dissolution of KCS or Railway or by any merger or consolidation or
acquisition involving KCS or Railway, or upon any transfer of all or
substantially all of KCS’s or Railway’s assets, or terminated otherwise than in
accordance with its terms. In the event of any such merger or consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon and
shall inure to the benefit of the surviving corporation or the corporation or
other person to which such assets shall be transferred. Neither this Agreement
nor any of the payments or benefits hereunder may be pledged, assigned or
transferred by Executive either in whole or in part in any manner, without the
prior written consent of KCS.
     12. Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
     13. Controlling Law and Jurisdiction. The validity, interpretation and
performance of this Agreement shall be subject to and construed under the laws
of the State of Missouri, without regard to principles of conflicts of law.
     14. Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and terminates and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the terms of Executive’s employment or
severance arrangements.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Agreement as of the 1st day of October, 2004.

              KANSAS CITY SOUTHERN
 
       
 
  By:         /s/ Michael R. Haverty
 
       
 
            Michael R. Haverty, Chairman, President, and CEO

                  EXECUTIVE
 
                              /s/ Robert B. Terry      
 
           
 
          Robert B. Terry

14



--------------------------------------------------------------------------------



 



Appendix A
WAIVER AND RELEASE
     In consideration of the benefits described in the Employment Agreement, I
do hereby fully waive all claims and release Kansas City Southern (KCS), and its
affiliates, parents, subsidiaries, successors, assigns, directors and officers,
fiduciaries, employees and agents, as well as any employee benefit plans from
liability and damages related in any way to any claim I may have against or KCS.
This waiver and release includes, but is not limited to all claims, causes of
action and rights under Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended; the Civil Rights Act of 1866; the American with Disabilities Act of
1990; the Rehabilitation Act of 1973; the Older Workers Benefit Protection Act
of 1990; the Employee Retirement Income Security Act of 1974, as amended; the
Worker Adjustment and Retraining Notification Act; the Family and Medical Leave
Act; the Federal Employers Liability Act; the Railway Labor Act, including
bumping rights, rights to file a grievance, rights to a hearing (whether before
any company official, any system, group, regional or special adjustment board,
the National Railroad Adjustment Board, or any other entity), and any rights to
arbitration thereunder; the Missouri Human Rights Act, the Kansas Act Against
Discrimination, the Kansas and Missouri Workers’ Compensation acts, and all
local state and federal statutes and regulations; all claims arising from labor
protective conditions imposed by the Interstate Commerce Commission or the
Surface Transportation Board; all any KCSR incentive or benefit plan or program,
and any rights under any collective bargaining agreement, including seniority
rights, bumping rights and reinstatement rights, rights to file or assert a
grievance or other complaint, rights to a hearing, or rights to arbitration
under such agreement; and all rights under common law such as breach of
contract, tort or personal injury of any sort.
I understand that this Agreement and Release also precludes me from recovering
any relief as a result of any lawsuit, grievance or claims brought on my behalf
and arising out of my employment or resignation of, or separation from
employment, provided that nothing in this Agreement and this Release may affect
my entitlement, if any, to workers’ compensation or unemployment compensation.
Additionally, nothing in this Agreement and Release prohibits me from
communications with, filing a complaint with, or full cooperation in the
investigations of, any governmental agency on matters within their
jurisdictions. However, as stated above, this Agreement and Release does
prohibit me from recovering any relief, including monetary relief, as a result
of such activities.

15



--------------------------------------------------------------------------------



 



If any term, provision, covenant, or restriction of this Agreement and Release
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of this Agreement and Release and the other terms,
provisions, covenants and restrictions hereof shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. I understand
and agree that, in the event of breach by me of any of the terms and conditions
of this Agreement and Release, the Railway will be entitled to recover all costs
and expenses as a result of my breach, including but not limited to, reasonable
attorneys’ fees and costs.
I have read this Agreement and Release and I understand all of its terms. I
enter into and sign this Agreement and Release knowingly and voluntarily, with
full knowledge of what it means.

     
/s/ Robert B. Terry
  October 1, 2004
 
   
Employee Signature
  Date
 
   
Robert B. Terry
  (Contained within original)
 
   
Employee Name(Please Print)
  Social Security Number

16